OPINION — AG — AFTER AN ELECTIVE STATE OFFICER WHO IS LIABLE AND SUBJECT TO IMPEACHMENT UNDER ARTICLE VIII, SECTION 1
OKLAHOMA CONSTITUTION HAS DULY QUALIFIED AND ENTERED UPON THE DUTIES OF HIS OFFICE, SUCH OFFICER CANNOT BE REMOVED FROM OFFICE EXCEPT THROUGH IMPEACHMENT PROCEEDINGS AS PROVIDED IN SAID ARTICLE AND LAWS TO CARRY IT INTO EFFECT. WE ARE OF THE FURTHER OPINION THAT A MEMBER OF THE LEGISLATURE OF THIS STATE CANNOT BE REMOVED FROM OFFICE EXCEPT BY THE HOUSE (SENATE) OF WHICH HE IS A MEMBER, AS PROVIDED IN ARTICLE V, SECTION 30 CITE: ARTICLE III, SECTION 17, 51 O.S.H. 8, 51 O.S.H. 51 (FRED HANSEN)